PER CURIAM.
Upon review of this Anders appeal, we have identified two minor sentencing errors. First, the public defender’s fee in the judgment are stricken and the matter remanded for the required notice and opportunity for the defendant to be heard before assessment. Carroll v. State, 602 So.2d 702 (Fla. 5th DCA 1992), and cases cited therein. Second, there is no authority for imposition of a state attorney’s fee and it is stricken. Smith v. State, 606 So.2d 501 (Fla. 5th DCA 1992).
JUDGMENT AFFIRMED; SENTENCE VACATED in part and REMANDED.
PETERSON, GRIFFIN and DIAMANTIS, JJ., concur.